     Case 2:19-cv-01545-MCE-AC Document 45 Filed 01/07/21 Page 1 of 1


1

2

3

4

5

6

7

8                                UNITED STATES DISTRICT COURT

9                               EASTERN DISTRICT OF CALIFORNIA

10

11    CRYSTAL R. SANCHEZ,                            No. 2:19-cv-01545-MCE-AC
12                      Plaintiff,
13           v.                                      ORDER
14    COUNTY OF SACRAMENTO, et al.,
15                      Defendants.
16
            Plaintiff’s Motion to Amend the Complaint (ECF No. 33) is GRANTED. In light of
17
     this, and having reviewed the record in its entirety, her Motion to Continue Discovery
18
     Deadline (ECF No. 39) is GRANTED as well. Non-expert discovery shall be conducted
19
     not later than six months from the date this Order is electronically filed.
20
            IT IS SO ORDERED.
21
     Dated: January 7, 2021
22

23
                                           _______________________________________
24
                                           MORRISON C. ENGLAND, JR.
25                                         UNITED STATES DISTRICT JUDGE

26

27

28
                                                    1
